In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-471 CV

____________________


APRIL MANOR SENIOR RESIDENCES, L.P., Appellant


V.


APRIL SOUND PROPERTY OWNERS ASSOCIATION, INC., JOE T. RYE,

WAYNE HOWARD SLATER, JR., AND JIM DORMAN, Appellees




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 00-03-01897-CV




MEMORANDUM OPINION
	April Manor Senior Residences, L.P., appellant, and the cross-appellant, April
Sound Property Owners Association, Inc., have filed a joint motion to dismiss this appeal. 
The parties allege they have settled all disputes and no longer desire to pursue this appeal. 
The Court finds that this motion is voluntarily made by the parties through their attorneys
of record prior to any decision of this Court.  Tex. R. App. P 42.1(a)(1).  No other party
filed notice of appeal.
	It is therefore ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.
								PER CURIAM

Opinion Delivered March 20, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.